Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 16-35, as originally filed 25 MAY 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 MAY 21 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 14-17: should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). (see " Figs. 14-17 show a known balcony system" [0004])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 16 ln. 9; Cl. 34 ln. 8: after "structure", the recitation "such as" followed by "for stationary…" renders the claim indefinite because it is unclear whether the limitations following the phrase "such as" are part of the claimed invention. See MPEP § 2173.05(d)

Cl.  27 ln. 2: the recitation "the front end" is vague, indefinite, and confusing as being unclear by lacking proper antecedent basis within the claims, having not been heretofore introduced. It is suggested to use the phrase --a front end-- and has been interpreted by the Examiner as such.

Cl.  28 ln. 3: the recitation "the floor" is vague, indefinite, and confusing as being unclear by lacking proper antecedent basis within the claims, having not been heretofore introduced. It is suggested to use the phrase --a floor-- and has been interpreted by the Examiner as such.

Cl.  29 ln. 3: the recitation "the floor" is vague, indefinite, and confusing as being unclear by lacking proper antecedent basis within the claims, having not been heretofore introduced. It is suggested to use the phrase --a floor-- and has been interpreted by the Examiner as such.

Cl. 34 ln. 7: the recitation "the building structure" is vague, indefinite, and confusing as being unclear by lacking proper antecedent basis within the claims, having not been heretofore introduced

Claims 17-26 and 30-33  not particularly referenced in this section are nonetheless rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16-35 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by THOMA JOHANNES EP-2649249-B1 (Thoma).
As per claim 16 Thoma teaches a balcony system (Balcony system 100, FIG. 1) for use with a building opening (building opening 10, FIG. 4) of a building structure, the balcony system (Balcony system 100, FIG. 1) comprising: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening (building opening 10, FIG. 4); 
a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18), 
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (extendable part 122, FIG. 18), a top unit (floor 112, FIG. 4) and a second connecting element (rail system 480, FIG. 24),
wherein the base unit (extendable part 122, FIG. 18) is adapted for stationary installation with respect to the building structure, such as for stationary installation on a floor of the building structure), and 
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit (balcony unit 110, FIG. 1) and the top unit (floor 112, FIG. 4), and 
the second connecting element (rail system 480, FIG. 24) connects the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18), 
wherein the top unit (floor 112, FIG. 4) is movable relative to the base unit (extendable part 122, FIG. 18). 

As per claim 17 Thoma teaches the limitation according to claim 16,
wherein the second connecting element (rail system 480, FIG. 24) comprises a rail on the underside (see FIG. 24; note 480 below —or "on the underside"— of 112) of the top unit (floor 112, FIG. 4). 

As per claim 18 Thoma teaches the limitation according to claim 16,
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit (balcony unit 110, FIG. 1) and the top unit (floor 112, FIG. 4) in a first connecting region by a first rail system (see rail system 380, FIG. 24; this is recognized as a rail system). 

As per claim 19 Thoma teaches the limitation according to claim 18,
wherein the first rail system (see rail system 380, FIG. 24; this is recognized as a rail system) comprises a first rail (rail 382 and a second rail 386, FIG. 26) on the underside of the balcony unit (balcony unit 110, FIG. 1) and comprises two spaced apart roller units (rollers 384, 388 FIG. 26) disposed on the top of the top unit (floor 112, FIG. 4),
the rollers of which engage the first rail (rail 382 and a second rail 386, FIG. 26) on the underside of the balcony unit (balcony unit 110, FIG. 1). 

As per claim 20 Thoma teaches the limitation according to claim 16,
wherein the second connecting element (rail system 480, FIG. 24) connects the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18) in a second connecting region by a second rail (second rail 386, FIG. 26) system,
wherein the second rail system comprises a rail (rail 386, FIG. 26)  on the underside of the top unit (floor 112, FIG. 4). 

As per claim 21 Thoma teaches the limitation according to claim 20,
wherein the second rail (second rail 386, FIG. 26) system comprises two spaced apart roller units (rollers 384, 388 FIG. 26) disposed on the top of the base unit (extendable part 122, FIG. 18),
the rollers of which engage the rail on the underside of the top unit (floor 112, FIG. 4). 

As per claim 22 Thoma teaches the limitation according to claim 16,
wherein the balcony unit (balcony unit 110, FIG. 1) is movable relative to the top unit (floor 112, FIG. 4) by the first connecting element (rail system 380, FIG. 24). 

As per claim 23 Thoma teaches the limitation according to claim 16,
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a counterweight (see "In the back, in the Fig. 28 visible part of the counter-force unit 120 may be a counterweight" see translation, attached) for compensating at least a major part of the forces acting on the balcony unit (balcony unit 110, FIG. 1),
the counterweight (see "In the back, in the Fig. 28 visible part of the counter-force unit 120 may be a counterweight" see translation, attached) being arranged in the top unit (floor 112, FIG. 4). 

As per claim 24 Thoma teaches the limitation according to claim 16,
wherein the top unit (floor 112, FIG. 4) comprises a support element (mobility system 150, FIG. 4) adapted for force transmission to the building structure before,
during and after relative movement between the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18) that is stationary with respect to the building structure. 

As per claim 25 Thoma teaches the limitation according to claim 24,
wherein the support element (mobility system 150, FIG. 4) comprises a roller (see "The balcony system 100 includes a mobility system 150 that includes 8 rollers 155" see translation, attached). 

As per claim 26 Thoma teaches the limitation according to claim 16,
wherein the top unit (floor 112, FIG. 4) is configured as a linearly movable clamped beam (see "bottom (112) and a retaining device (114), wherein the bottom is optionally formed as a clamped beam" see translation, attached). 

As per claim 27 Thoma teaches the limitation according to claim 16,
wherein the top unit (floor 112, FIG. 4) is configured as a linearly movable clamped beam supported at the front end (see FIG. 7; note 112 is supported at an end as broadly claimed). 

As per claim 28 Thoma teaches the limitation according to claim 16,
wherein the base unit (extendable part 122, FIG. 18) comprises a basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached),
wherein the basic module is arranged to absorb forces exerted by the balcony system (Balcony system 100, FIG. 1) and to transmit them to the floor of the building structure (see "extendable parts 122… two steps" translation, attached; "steps" is/are recognized to absorb and transmit at least some forces as broadly claimed). 

As per claim 29 Thoma teaches the limitation according to claim 16,
wherein the base unit (extendable part 122, FIG. 18) comprises a basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached) and a structural module (parapet 114, FIG. 4),
wherein the basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached) is arranged to absorb forces exerted by the balcony system (Balcony system 100, FIG. 1) and to transmit them to at least one of the floor of the building structure and the structural module (parapet 114, FIG. 4). 

As per claim 30 Thoma teaches the limitation according to claim 29,
wherein the structural module (parapet 114, FIG. 4) is configured to compensate for at least one of floor unevenness and floor inclinations of the floor of the building structure (see FIG. 29; note parapet 114 is capable —or "configured"—to compensate for floor unevenness, as broadly claimed), and 
to distribute forces exerted by the balcony system (Balcony system 100, FIG. 1) over a floor area of the floor of the building structure (see FIG. 4; at least some forces would be distributed through the bottom area to a subjacent floor, as broadly claimed),
wherein the structural module (parapet 114, FIG. 4) comprises at least one component from the group consisting of a floor plate, a beam (see FIG. 29; element 114 is recognized as a vertically oriented "plate" as broadly claimed) and a base. 

As per claim 31 Thoma teaches the limitation according to claim 16,
wherein the base unit (extendable part 122, FIG. 18) comprises an add-on module (see pressing devices 128, FIG. 23; this is recognized as an "add-on" module, capable —adapted— for being attached to the assembly),
wherein the add-on module is adapted for stationary installation with respect to the building structure,
and wherein the add-on module makes the base unit (extendable part 122, FIG. 18) a piece of furniture (see FIG. 23; this assembly is considered a piece of furniture as broadly claimed). 

As per claim 32 Thoma teaches the limitation according to claim 16,
wherein the height of the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) is at least a parapet (see wall 10 below opening, FIG. 4; this is recognized as a "parapet" as broadly claimed) height of a parapet of the building opening (building opening 10, FIG. 4),
wherein the height of the base unit (extendable part 122, FIG. 18) is greater than the height of the top unit (floor 112, FIG. 4). 

As per claim 33 Thoma teaches the limitation according to claim 16,
wherein the balcony system (Balcony system 100, FIG. 1) has at least one of the following properties: 
(a) the balcony system (Balcony system 100, FIG. 1) is a statically closed system (see FIG. 4; this is recognized as "statically closed" as broadly claimed); 
(b) the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) is set up to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1) without interfering with the building structure; 
(c) the balcony system (Balcony system 100, FIG. 1) is essentially building structure non-invasive. 

As per claim 34 Thoma teaches use (see "a balcony which is generally usable", translation, attached) of a balcony system (Balcony system 100, FIG. 1) as a temporary balcony for a building opening (building opening 10, FIG. 4), 
such as a window,
the balcony system (Balcony system 100, FIG. 1) comprising: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening (building opening 10, FIG. 4); 
a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18),
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (extendable part 122, FIG. 18), 
a top unit (floor 112, FIG. 4) and a second connecting element (rail system 480, FIG. 24),
wherein the base unit (extendable part 122, FIG. 18) is adapted for stationary installation with respect to the building structure,
such as for stationary installation on a floor of the building structure, and 
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit (balcony unit 110, FIG. 1) and the top unit (floor 112, FIG. 4), and 
the second connecting element (rail system 480, FIG. 24) connects the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18), 
wherein the top unit (floor 112, FIG. 4) is movable relative to the base unit (extendable part 122, FIG. 18). 

As per claim 35 Thoma teaches a method (see "providing a balcony", translation, attached) for setting up a temporary balcony, comprising: 
setting up a balcony system (Balcony system 100, FIG. 1) in a building structure having a building opening (building opening 10, FIG. 4),
wherein the balcony system (Balcony system 100, FIG. 1) comprises: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening (building opening 10, FIG. 4); 
a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18), 
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (extendable part 122, FIG. 18), 
a top unit (floor 112, FIG. 4) and a second connecting element (rail system 480, FIG. 24),
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit (balcony unit 110, FIG. 1) and the top unit (floor 112, FIG. 4), and 
the second connecting element (rail system 480, FIG. 24) connects the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18), 
wherein setting up the balcony system (Balcony system 100, FIG. 1) comprises setting up the base unit (extendable part 122, FIG. 18) of the balcony system (Balcony system 100, FIG. 1) stationary with respect to the building structure; 
moving the top unit (floor 112, FIG. 4) relative to the base unit (extendable part 122, FIG. 18) so that the balcony unit (balcony unit 110, FIG. 1) connected to the top unit (floor 112, FIG. 4) is moved in front of the building opening (building opening 10, FIG. 4); and 
moving the balcony unit (balcony unit 110, FIG. 1) relative to the top unit (floor 112, FIG. 4) so that the balcony unit (balcony unit 110, FIG. 1) protrudes from the building opening (building opening 10, FIG. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635